DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication regarding application 17/002,014 filed on 12/30/2021. 

Status of Claims
	Claim(s) 1-6, 9-18, and 20-23 is/are currently pending and are rejected as follows. Claim(s) 1, 3-4, 6, 11, 13, 15-16, 18, and 20 have been amended. Claim(s) 21-23 have been newly added.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims as they have been amended do not recite any abstract ideas, and even should they recite an abstract idea, they provide a meaningful technical improvement.
	Examiner disagrees as the claims are directed towards an invention for the receiving of a resource allocation plan (the resources allocation involving the distribution of discounts), determine based on historical data are similar to previous allocation offers, determine a potential demand of said resource, determine times and numbers of potential numbers, receive an updated 

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6, 9-18, and 20-23 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more).


Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claim 1 is directed towards a system which falls under the product category. Claim 13 is directed towards a computer program product which falls under the product category. Claim 20 is directed towards a method comprising at least one step. Accordingly, the claims fall within the four statutory categories of invention (product and method) and will be further analyzed Under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea. 
Regarding representative independent claims 1, 13, and 20, the claim is directed towards an invention for the receiving of potential resource allocation, determining a potential demand, and providing potential resource demand which falls under a Mental Process (with the aid of pen 
Receive…a potential resource allocation offer comprising attributes; attributes, wherein the potential resource allocation offer is an offer to provide discounts to a plurality of users, and wherein the attributes comprise an amount of resources to be provided with each discount of the discounts, a type of the resources to be provided, a quantity of the discounts to be provided, an entity providing the discounts, and a type of user eligible to receive the discounts; 
determine, based on the attributes and based on historical data associated with previous resource allocation offers, whether the attributes of the potential resource allocation offer are similar to attributes of a previous resource allocation offer; 
determine, based on determining that the attributes of the potential resource allocation offer are similar to the attributes of the previous resource allocation offer, that a potential resource usage demand associated with the potential resource allocation offer is similar to a previous resource usage demand of the previous resource allocation offer; 
determine a predicted number of potential users of the potential resource allocation offer; determine predicted times when the potential users would accept the potential resource allocation offer; 
determine, based on the predicted number and the predicted times, a potential amount of resources over time that would be distributed by the entity; 
… display…the attributes, the potential resource usage demand. demand, and a graph depicting the potential amount of resources over time that would be distributed by the entity; 
receive, from the user device, an updated potential resource allocation offer, wherein the updated potential resource allocation offer is based on user input, via the graphical user interface, changing one or more attributes of the potential resource allocation offer; 
determine, based on the attributes of the potential resource allocation offer, based on the changed one or more attributes, and based on the historical data associated with the previous resource allocation offers, an updated potential resource usage demand of the updated potential resource allocation offer; and 
… display…the updated potential resource usage demand.
Dependent claims 2-6, 9-12, 14-18, and 21-23 merely further limit the abstract idea and as such are subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are recited Independent claims 1, 13, and 20 recite the following additional elements:
Independent claims 1, 13, and 20 recite the following additional elements:
At least one non-transitory storage device
At least on processing device
A user device
A graphical user interface
Dependent claim 11 recites the following additional elements:
A machine learning model

Support for this determination can be found in paragraph(s) [0041], [0075], and [0081].
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The non-transitory, processing device, user device, machine learning model and graphical user interface are, at best, the equivalent of merely adding the words "apply it" to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. (MPEP 2106.05(f)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer to not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, or is seen as insignificant extra solution activity, which does not provide an inventive concept.(Alice Corp., S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore, the claims are not eligible. 
Dependent claims 2-6, 9-10, 12, 14-18, and 21-23 do not recite any further additional elements and thus are rejected for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abelenda (US 2020/0356927 A1) in view of Ballow (US 2005/0209948 A1)

Claims 1, 13, and 20 –
	
at least one non-transitory storage device; (Abelenda: Paragraph 101, “FIGS. 1-9, the corresponding text, and the examples provide a number of different systems, methods, and non-transitory computer readable media for providing electronic communications in accordance with an electronic communication distribution strategy.”)
and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: (Abelenda: Paragraph 115, “Computer-executable instructions comprise, for example, instructions and data which, when executed at a processor, cause a general-purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. In some embodiments, computer-executable instructions are executed on a general-purpose computer to turn the general-purpose computer into a special purpose computer implementing elements of the disclosure.”)
receive, from a user device, a potential resource allocation offer comprising attributes, wherein the potential resource allocation offer is an offer to provide discounts to a plurality of users, and wherein the attributes comprise an amount of resources to be provided with each discount of the discounts, a type of the resources to be provided, a quantity of the discounts to be provided, an entity providing the discounts, and a type of user eligible to receive the discounts; (Abelenda: Paragraph 4, “To elaborate, the disclosed systems can utilize multiple acquisition-engagement balancer models, each corresponding to a respective time horizon, to generate balanced acquisition-engagement functions that represent 
determine, based on the attributes and based on historical data associated with previous resource allocation offers, whether the attributes of the potential resource allocation offer are similar to attributes of a previous resource allocation offer; (Abelenda: Paragraph 65, “For instance, the transportation matching system 102 determines a historical increase or decrease in a provider value (e.g., a number of provider hours) based on exposure to lever content associated with the provider acquisition lever 304. Indeed, based on previous distributions using the provider acquisition lever 304 to one or more providers, the transportation matching system 102 determines how the provider acquisition lever 304 affects acquisition of new providers and can therefore generate the provider acquisition function 202 to represent the relationship between different amounts of spend to distribute lever content in accordance with the provider acquisition lever 304 and the corresponding changes in provider value.”; Paragraph 67, “Based on generating the provider acquisition function 202 and the provider engagement function 204 with respect to historical performance of the provider acquisition lever 304 and the provider engagement lever 306, the transportation matching system 102 generates a projection or prediction of provider acquisition and engagement for a 
determine, based on determining that the attributes of the potential resource allocation offer are similar to the attributes of the previous resource allocation 
determine a predicted number of potential users of the potential resource allocation offer; (Abelenda: Paragraph 65, “For instance, the transportation matching system 102 determines a historical increase or decrease in a provider value (e.g., a number of provider hours) based on exposure to lever content associated with the provider acquisition lever 304. Indeed, based on previous distributions using the provider acquisition lever 304 to one or more providers, the transportation matching system 102 determines how the provider acquisition lever 304 affects acquisition of new providers and can therefore generate the provider acquisition function 202 to represent the relationship between different 
determine predicted times when the potential users would accept the potential resource allocation offer; (Abelenda: Paragraph 65, “For instance, the transportation matching system 102 determines a historical increase or decrease in a provider value (e.g., a number of provider hours) based on exposure to lever content associated with the provider acquisition lever 304. Indeed, based on previous distributions using the provider acquisition lever 304 to one or more providers, the transportation matching system 102 determines how the provider acquisition lever 304 affects acquisition of new providers and can therefore generate the provider acquisition function 202 to represent the relationship between different amounts of spend to distribute lever content in accordance with the provider acquisition lever 304 and the corresponding changes in provider value.”; Paragraph 67, “Based on generating the provider acquisition function 202 and the provider engagement function 204 with respect to historical performance of the provider acquisition lever 304 and the provider engagement lever 306, the transportation matching system 102 generates a projection or prediction of provider acquisition and engagement for a particular time horizon 302. For instance, the transportation matching system 102 receives and records responses to the provider acquisition lever 304 and the provider engagement lever 306, and the transportation matching system 102 timestamps the responses to determine 
determine, based on the predicted number and the predicted times, a potential amount of resources over time that would be distributed by the entity; (Abelenda: Paragraph 65, “For instance, the transportation matching system 102 determines a historical increase or decrease in a provider value (e.g., a number of provider hours) based on exposure to lever content associated with the provider acquisition lever 304. Indeed, based on previous distributions using the provider acquisition 
Abelenda does not disclose the following, however, in analogous art of business planning and resource allocation, Ballow discloses the following:
receive, from the user device, an updated potential resource allocation offer, wherein the updated potential resource allocation offer is based on user input, via the graphical user interface, changing one or more attributes of the potential resource allocation offer (Ballow: Paragraph 72, “In person-to-person interviews with a client, financial data may be input into a computer having a spreadsheet programmed to perform the calculations noted above. The spreadsheet may execute the calculations and presently generate reports on the display of the laptop for review by the consultant and client. The decomposition of shareholder value into component parts may displayed in graphical hierarchical maps that provide powerful depictions of hypothetical scenarios of the effect that drivers of business components have on current and future enterprise values.”; Paragraph 80, “The tool displays a company's historical performance metrics and embeds interactive inputs to permit a user to "dial-in" the forecasted financial metrics indicative of a 
determine, based on the attributes of the potential resource allocation offer, based on the changed one or more attributes, and based on the historical data associated with the previous resource allocation offers, an updated potential resource usage demand of the updated potential resource allocation offer; and (Ballow: Paragraph 69, “Although the exemplary TRS worksheet of FIG. 6 contemplates TRS target setting, it should be apparent to one of ordinary skill in the art that a similar worksheet could be used to track historical performance of a company's TRS as well. Initially, a desired growth rate 602, dividend payment percentage 604, and debt/equity ratio 606 are established.”; Paragraph 72, “In person-to-person interviews with a client, financial data may be input into a computer having a spreadsheet programmed to perform the calculations noted above. The spreadsheet may execute the calculations and presently generate reports on the display of the laptop for review by the consultant and client. The decomposition of shareholder value into component parts may displayed in graphical hierarchical maps that provide powerful depictions of hypothetical scenarios of the effect that 
cause, the user device, to display a graphical user interface comprising the attributes, the potential resource usage demand, and a graph depicting the potential amount of resources over time that would be distributed by the entity; (Ballow: Paragraph 82, “As shown in FIG. 7, the system 700 may include a plurality of data sources 710a-710n containing financial information, processing logic 720 for determining various performance metrics and information from the financial data, and a user interface 730 for collecting operator inputs 732a-732n and displaying various information, such as a summary report 734, intermediate reports 735, visualizations 736a-736n, and the like. Each of these components may be provided individually, or in combination with one another. The user interface 730 may also include navigation tools 738 for navigating among the various components of the interface 730, updating or refreshing the reports 734 
cause the user device to display, via the graphical user interface, the updated potential resource usage demand. (Ballow: Paragraph 82, “As shown in FIG. 7, the system 700 may include a plurality of data sources 710a-710n containing financial information, processing logic 720 for determining various performance metrics and information from the financial data, and a user interface 730 for collecting operator inputs 732a-732n and displaying various information, such as a summary report 734, intermediate reports 735, visualizations 736a-736n, and the like. Each of these components may be provided individually, or in combination with one another. The user interface 730 may also include navigation tools 738 for navigating among the various components of the interface 730, updating or refreshing the reports 734 and 735 or visualizations 736a-736n, and the like. For example, FIG. 17 shows an exemplary navigation tool 738 that includes a plurality of buttons 1702 each associated with a business unit being analyzed and a summary button 1704. Activation of the buttons 1702 and 1704 may cause the summary 734 and intermediate 735 reports to be updated with information related to the associated business unit or summary information, respectively.”; Paragraph 97, “In one embodiment, the visualization may graphically depict the performance of a business unit over five dimensions or data components. Preferably, each data point includes a first component based on the NOPLAT/revenue 1502 metric value for the associated business unit. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to have modified Abelenda’s system of organizing future resource allocation, as described above, to clearly include Ballow’s system of forecasting and visualization of updated potential resource allocations in order to prevent poor allocation and plan for the future (Ballow: Paragraph 6, “…focuses on business processes such as planning and forecasting and helps businesses discover efficient use of their business units, financial, human, and material resources.”; Paragraph 7, “BPM enhances business processes by creating better feedback loops that allow for the continuous, real-time review of information to help identify and eliminate problems before they grow. For example, forecasting capabilities may help the company take corrective action in time to meet earnings projections.”)


Claim(s) 2, and 14 –
	Abelenda in view of Ballow teach the limitations of claims 1 and 13
	Abelenda further discloses:
Wherein the historical data associated with the previous resource allocation offers comprises user templates (Abelenda: Paragraph 131, “n particular embodiments, transportation matching system 102 may be a network-addressable computing system that can host a transportation matching network. Transportation matching system 102 may generate, store, receive, and send data, such as, for example, user-profile data, concept-profile data, text data, transportation request data, GPS location data, provider data, requester data, vehicle data, or other suitable data related to the transportation matching network.”) Examiner interprets the profile data of Abelenda to be equivalent to user templates as discloses in Applicant’s specification.

Claim(s) 3, 15, and 22 –
	Abelenda in view of Ballow teach the limitations of claims 1-2, 13-14, and 20-21
	Abelenda further discloses:
Comparing the attributes of the potential resource allocation offer and the user templates to determine the predicted number of potential users of the potential resource allocation offer and (Abelenda: Paragraph 22, “In a similar fashion, for a given requester, the transportation matching system can generate, for one or more requesters, a predicted requester function that represents a balance between how a particular acquisition lever will affect acquisition with respect to the requester(s) 
Determining, based on the predicted number of the potential resource allocation offer, the potential resource usage demand associated with the potential resource allocation offer. (Abelenda: Paragraph 58, “he transportation matching system 102 generates a predicted requester function 212 based on a requester acquisition function 208 and a requester engagement function 210. To elaborate, the transportation matching system 102 the transportation matching system 102 generates a predicted requester function 212 that represents a prediction of how different spend amounts affect a given requester value. To generate the prediction, the transportation matching system 102 analyzes acquisition information and engagement information for one or more requesters, as represented by the requester acquisition function 208 and the requester engagement function 210, respectively. Indeed, to generate the requester acquisition function 208, the transportation matching system 102 analyzes past information regarding acquisition of various requesters with respect to particular requester acquisition levers. Likewise, to generate the requester engagement function 210, the transportation matching system 102 analyzes information regarding engagement of requesters with respect to particular requester engagement levers.”)

Claim(s) 4, 16, and 23 –
	Abelenda in view of Ballow teach the limitations of claims 1, 13, and 20
	Abelenda further discloses:
determining, for each user of a plurality of users, a likelihood of each user accepting the potential resource allocation offer; (Abelenda: Paragraph 27, “o distribute electronic communications on an individualized basis, the transportation matching system can generate individual predicted provider functions and individual predicted requester functions. Indeed, as mentioned above, the transportation matching system can generate predicted provider functions and predicted requester functions that represent a balance between acquisition and engagement for providers and requesters for given levers over a given time horizon. Thus, to determine particular providers and particular requesters to whom to provide which electronic communications, the transportation matching system can generate balanced acquisition-engagement functions for various combinations of individual providers and requesters.”)
determining, for each user of the plurality of users, whether the likelihood of each user accepting the potential resource allocation offer satisfies a threshold;  (Abelenda: Paragraph 93, “To reduce the error or measure of loss, the transportation matching system 102 further performs a weight modification 812 to adjust or modify weights associated with the balancer model 804. For example, the transportation matching system 102 modifies one or more provider acquisition weights, provider engagement weights, 
determining, based on the likelihood of each user accepting the potential resource allocation offer satisfying the threshold, the predicted number of potential users of the potential resource allocation offer; and (Abelenda: Paragraph 29, “Thus, the transportation matching system can more accurately determine which lever content to provide to which providers/requesters at what distribution times for achieving particular results in acquisition and/or engagement”)
determining, based on the predicted number of potential users of the potential resource allocation offer, the potential resource usage demand associated with the potential resource allocation offer. (Abelenda: Paragraph 58, “he transportation matching system 102 generates a predicted requester function 212 based on a requester acquisition function 

Claim(s) 5, 17, and 21 –
	Abelenda in view of Ballow teach the limitations of claims 1, 13, and 20
	Abelenda further discloses:	
wherein the historical data associated with the previous resource allocation offers comprises previous resource usage demands of previous resource allocation offers. (Abelenda: Paragraph 65, “the transportation matching system 102 determines a historical increase or decrease in a provider value (e.g., a number of 

Claim(s) 6 and 18 –
	Abelenda in view of Ballow teach the limitations of claims 1, 5, 13, and 17
	Abelenda further discloses:	
to compare the attributes of the potential resource allocation offer and the attributes of the previous resource allocation offers. (Abelenda: Paragraph 92, “In addition, the transportation matching system 102 performs a comparison 808 between the predicted balanced function 806 and ground truth balanced function 810. Particularly, the transportation matching system 102 accesses the ground truth balanced function 810 from the training database 814. The ground truth balanced function 810 is an actual function stored within the training database 814 and that corresponds to the training data 802. Thus, the transportation matching system 102 compares the predicted balanced function 806 with the ground truth balanced function 810 to determine an error or measure of loss associated with the balancer model 804.”)
Claim(s) 9 –
	Abelenda in view of Ballow teach the limitations of claim 1
	Abelenda further discloses:
wherein the potential resource usage demand comprises a potential amount of resources allocated in response to potential users accepting the potential resource allocation offer. (Abelenda: Paragraph 67, “the transportation matching system 102 receives and records responses to the provider acquisition lever 304 and the provider engagement lever 306, and the transportation matching system 102 timestamps the responses to determine times when particular levers elicit such responses. As illustrated in FIG. 3, the transportation matching system 102 generates the predicted provider function 206 for a time horizon 302 of 6 months. Indeed, the transportation matching system 102 generates the predicted provider function 206 to represent how different amounts of spend correspond to different levels of provider value, balanced between acquisition and engagement. Although FIG. 3 illustrate a particular time horizon 302, in some embodiments, the transportation matching system 102 generates many predicted provider functions over a variety of time horizons, longer and/or short than 6 months.”)

Claim(s) 10 –
	Abelenda in view of Ballow teach the limitations of claim 1
	Abelenda further discloses:
wherein the potential resource usage demand comprises a potential amount of resources allocated over time in response to potential users accepting the potential 

Claim(s) 11 –
	Abelenda in view of Ballow teach the limitations of claim 1
	Abelenda further discloses:
to provide the attributes of the potential resource allocation offer to a resource-usage-demand model. model, wherein the resource-usage- demand model is a machine learning model trained using the historical data associated with the previous resource allocation offers to output potential resource usage demands. (Abelenda: Paragraph 45, “To generate a balanced acquisition-engagement function, the transportation matching system can utilize an acquisition-engagement balancer model. As used herein, the term “acquisition-engagement 

Claim(s) 12 –
	Abelenda in view of Ballow teach the limitations of claim 1
	Abelenda further discloses:
receive, from the user device, an instruction to provide the potential resource allocation offer to a plurality of users; (Abelenda: Paragraph 51, “the environment also includes an administrator device 116. The transportation matching system 102 can communicate with the administrator device 116 (e.g., via the administrator application 118) to receive and provide information such as an indication of a target time horizon, a selection to start an electronic communication distribution strategy, and indications of one or more acquisition levers and engagement levers. For example, the administrator application 118 can include one or more administrator interface elements for arranging an electronic communication distribution strategy, including setting a target time horizon and 
provide, based on the instruction, a resource allocation offer to the plurality of users, wherein the resource allocation offer comprises the attributes of the potential resource allocation offer; (Abelenda: Paragraph 60, “In the same or other embodiments, the requester acquisition function 208 and the requester engagement function 210 are specific to a particular requester acquisition lever (or a set of acquisition levers) and a particular requester engagement lever (or a set of engagement levers), respectively. Thus, the requester acquisition function 208 represents how a requester value is affected by increases and decreases in spend with respect to a given acquisition lever—e.g., to increase distribution of lever content associated with the acquisition lever or decrease distribution of lever content associated with the acquisition lever (e.g., by providing the lever content to a greater number of potential requesters and/or by providing the lever content in greater volume/frequency). Likewise, the requester engagement function 210 represents how a requester value of the requester(s) is affected by increases and decreases in spend with respect to a given engagement lever—e.g., to increase or decrease distribution of lever content associated with the engagement lever (e.g., by providing the lever content to a greater number of requesters and/or by providing the lever content in greater volume/frequency to the requesters).
receive, from another user device associated with a user of the plurality of users, an acceptance of the resource allocation offer; (Abelenda: Paragraph 61, “Indeed, the predicted requester function 212 is a visual representation of a balance or 
and cause, based on the acceptance of the resource allocation offer, an autonomous vehicle to go to a location. (Abelenda: Paragraph 32, “As illustrated by the foregoing discussion, the present disclosure utilizes a variety of terms to describe features and advantages of the transportation matching system. For reference, additional detail is now provided regarding the use of these terms. For 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624